COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 SILVESTRE BUSTOS,                              §
                                                              No. 08-09-00061-CR
                   Appellant,                   §
                                                                Appeal from the
 v.                                             §
                                                               41st District Court
 THE STATE OF TEXAS,                            §
                                                            of El Paso County, Texas
                   Appellee.                    §
                                                              (TC# 20040D02828)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the Appellant pursuant to

TEX .R.APP .P. 42.2(a). The motion is in compliance with Rule 42.2(a). Accordingly, we grant the

motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)